Title: To Alexander Hamilton from Jonathan Lawrence, Junior, 4 May 1789
From: Lawrence, Jonathan
To: Hamilton, Alexander



[New York] Monday Morning May 4th. 1789
Dear Sir

The father of his Country being now Invested with the full powers of his Office, I presume he will therefore very soon make the necessary Arrangements in the Revenue, let me entreat you therefore my Dear friend to exert yourself for me, with the President, the Number of Applicants I find are so very many, that it will be necessary to be early for fear of disappointments. Excuse me my Dear Coll Hamilton for my repeated Applications. I hope my truly necessitous Situation will be an Ample Apology therefor, Unless I obtain some Official Employ I must see myself and family distressed, and that very soon. I am at this moment in a State (from my Misfortunes) that rends my very Soul, and without a prospect, save that of your friendship on which I place a fond reliance, provided you find a Petition from me Requisite will you Give me the Necessary Information. I am with Respect   Your Very Humble Servant

Jonathan Lawrence Junr

